                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 1 of 27




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                         APPLE INC.,                                      Case No. 20-CV-02460-LHK
                                  12
Northern District of California




                                                       Plaintiff,
 United States District Court




                                                                                          ORDER DENYING CONSOLIDATED
                                  13                                                      MOTION TO DISMISS
                                                 v.
                                  14                                                      Re: Dkt. No. 32
                                         VOIP-PAL.COM, INC.,
                                  15
                                                       Defendant.
                                  16
                                  17     AT&T CORP., et al.,                              Case No. 20-CV-02995-LHK
                                  18                   Plaintiffs,
                                  19             v.
                                  20     VOIP-PAL.COM, INC.,
                                  21                   Defendant.
                                  22
                                         CELLCO PARTNERSHIP,                              Case No. 20-CV-03092-LHK
                                  23
                                                       Plaintiff,
                                  24
                                                 v.
                                  25
                                         VOIP-PAL.COM, INC.,
                                  26
                                                       Defendant.
                                  27
                                  28                                                  1
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                            Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 2 of 27




                                   1           Plaintiffs Apple, Inc. (“Apple”); AT&T Corp., AT&T Services, Inc., and AT&T Mobility

                                   2   (collectively, “AT&T”); and Cellco Partnership d/b/a Verizon Wireless (“Verizon”) (collectively,

                                   3   “Plaintiffs”) each sue Defendant VoIP-Pal.com, Inc. (“Defendant”) for a declaration of non-

                                   4   infringement and invalidity of U.S. Patent No. 10,218,606 (“the ’606 patent”). In addition, Apple

                                   5   sues Defendant for a declaration of non-infringement and invalidity of U.S. Patent No. 9,935,872

                                   6   (“the ’872 patent”). Before the Court is Defendant’s consolidated motion to dismiss Plaintiffs’

                                   7   complaints.1 Having considered the parties’ submissions, the relevant law, and the record in this

                                   8   case, the Court DENIES Defendant’s motion to dismiss.

                                   9   I.      BACKGROUND
                                  10           This case represents the latest chapter in a long dispute between the parties regarding

                                  11   whether Plaintiffs infringe Defendant’s patents, which relate to a system for routing internet-

                                  12   protocol communications. Below, the Court discusses in turn: (1) the parties; (2) Defendant’s first
Northern District of California
 United States District Court




                                  13   set of lawsuits against the Plaintiffs, originally filed in the District of Nevada in 2016 (“the 2016

                                  14   cases”); (3) Defendant’s second set of lawsuits against Apple and Amazon, originally filed in the

                                  15   District of Nevada in 2018 (“the 2018 cases”); (4) Defendant’s most recent lawsuits against

                                  16   Plaintiffs, filed in the Western District of Texas in April of 2020 (“the Texas cases”); and (5) the

                                  17   instant cases, which were filed by Plaintiffs in this Court in April and May of 2020.

                                  18        A. The Parties
                                  19           Plaintiff Apple is a California corporation with its principal place of business in Cupertino,

                                  20   California. ECF No. 1 ¶ 7. Apple “designs, manufactures, and markets mobile communication and

                                  21   media devices and personal computers, and sells a variety of related software, services,

                                  22   accessories, networking solutions, and third-party digital content and applications.” Id. Apple

                                  23   “provides, supports, and/or operates messaging technology, including iMessage, an instant

                                  24   messaging service supported by Apple’s Messages application and computer infrastructure that

                                  25
                                  26   1
                                        Briefing was consolidated in these three cases. For ease of reference and unless otherwise
                                  27   specified, the Court refers to documents filed in the Apple litigation, Case No. 20-CV-02460-
                                       LHK.
                                  28                                                      2
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 3 of 27




                                   1   allows smartphone and desktop users to send messages including text, images, video and audio to

                                   2   other users.” VoIP-Pal.Com, Inc. v. Apple Inc., 375 F. Supp. 3d 1110, 1117 (N.D. Cal. 2019)

                                   3   (quotation omitted).

                                   4          Plaintiff AT&T Corp. is a New York corporation with its principal place of business in

                                   5   Bedminster, New Jersey. Case No. 20-CV-02995-LHK, ECF No. 1 ¶ 7. Plaintiff AT&T Services,

                                   6   Inc. is a Delaware corporation with its principal place of business in Dallas, Texas. Id. ¶ 8.

                                   7   Plaintiff AT&T Mobility LLC is a Delaware corporation with its principal place of business in

                                   8   Atlanta, Georgia. Id. ¶ 9. AT&T “supports and operates a messaging platform . . . [that] allows

                                   9   smartphone users to send messages including text, images, video and audio to others.” VoIP-

                                  10   Pal.Com, 375 F. Supp. 3d at 1117 (quotation omitted). AT&T also supports Voice over Internet

                                  11   Protocol products and services as well as a Wi-Fi based calling platform. Id. at 1117–18.

                                  12          Plaintiff Cellco Partnership d/b/a Verizon Wireless is a Delaware corporation with its
Northern District of California
 United States District Court




                                  13   principal place of business in Basking Ridge, New Jersey. Case No. 20-CV-03092-LHK, ECF No.

                                  14   1 ¶ 7. Verizon “supports and operates a messaging platform . . . [that] allows smartphone users to

                                  15   send messages including text, images, video and audio to others.” VoIP-Pal.Com, 375 F. Supp. 3d

                                  16   at 1118 (quotation omitted). Verizon also supports Voice over Internet Protocol products and

                                  17   services and a Wi-Fi based calling platform. Id.

                                  18          Defendant VoIP-Pal is a Nevada corporation with its principal place of business in

                                  19   Bellevue, Washington. ECF No. 1 ¶ 8. Defendant owns a portfolio of patents relating to Internet

                                  20   Protocol based communication. VoIP-Pal.Com, Inc. v. Apple Inc., 411 F. Supp. 3d 926, 930 (N.D.

                                  21   Cal. 2019).

                                  22      B. The 2016 Cases
                                  23          On February 9, 2016, Defendant sued Apple in the District of Nevada for infringement of

                                  24   U.S. Patent Nos. 8,542,815 (“the ’815 patent”), and 9,179,005 (“the ’005 patent”), both of which

                                  25   relate to a system for routing calls between a caller and a callee over Internet Protocol. VoIP-

                                  26   Pal.Com, 375 F. Supp. 3d at 1118, 1122. The following day, Defendant sued Verizon and AT&T

                                  27   in the District of Nevada for infringement of the same patents. Id. On October 6, 2016, Defendant

                                  28                                                      3
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 4 of 27




                                   1   sued Twitter in the District of Nevada for infringement of the same patents. Id. at 1121. The

                                   2   District of Nevada stayed the cases pending inter partes review. Id.

                                   3          After the stays were lifted, on February 28, 2018, Twitter moved to change venue to the

                                   4   Northern District of California. VoIP-Pal.Com, Inc. v. Twitter, Inc., Case No. 16-CV-02338, 2018

                                   5   WL 3543031, at *1 (D. Nev. July 23, 2018). On July 23, 2018, the District of Nevada granted

                                   6   Twitter’s motion for change of venue. Id. On October 1, 2018, the District of Nevada granted

                                   7   Verizon and Defendant’s stipulation to transfer the case. VoIP-Pal.Com, 375 F. Supp. 3d at 1121.

                                   8   On October 4, 2018, the District of Nevada granted a similar stipulation by AT&T and Defendant.

                                   9   Id. The following day, the District of Nevada granted a similar stipulation by Apple and

                                  10   Defendant. Id. As a result, all four cases were transferred to this Court, where they were

                                  11   consolidated.

                                  12          On March 25, 2019, this Court granted Apple, AT&T, Verizon, and Twitter’s consolidated
Northern District of California
 United States District Court




                                  13   motion to dismiss all four cases. Id. at 1117. In a 45-page order, the Court concluded that the ’815

                                  14   and ’005 patents were unpatentable under 35 U.S.C. § 101. Id. at 1138, 1144. On March 16, 2020,

                                  15   the Federal Circuit affirmed this Court’s decision. VoIP-Pal.Com, Inc. v. Apple, Inc., 798 F. App’x

                                  16   644, 645 (Fed. Cir. 2020). On May 18, 2020, the Federal Circuit denied Defendant’s petition for

                                  17   panel or en banc rehearing. VoIP-Pal.Com, Inc. v. Twitter, Case No. 2019-1808, ECF No. 99.

                                  18      C. The 2018 Cases
                                  19          On May 24, 2018, Defendant sued Apple in the District of Nevada for infringement of four

                                  20   more patents: U.S. Patent Nos. 9,537,762 (“the ’762 patent”); 9,813,330 (“the ’330 patent”);

                                  21   9,826,002 (“the ’002 patent”); and 9,948,549 (“the ’549 patent”). VoIP-Pal.Com, 411 F. Supp. 3d

                                  22   at 934. Like the two patents that were the subject of the 2016 Cases, these four patents relate to a

                                  23   system for routing communications over Internet Protocol. Id. at 931. On June 15, 2018,

                                  24   Defendant sued Amazon in the District of Nevada for infringement of the same patents. Id. The

                                  25   lawsuits against Apple and Amazon were transferred from the District of Nevada to this Court,

                                  26   where they were consolidated and related to the 2016 cases. Id.

                                  27          On November 1, 2019, this Court granted Apple and Amazon’s consolidated motion to

                                  28                                                     4
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 5 of 27




                                   1   dismiss both cases with prejudice. Id. at 930. Just as with the 2016 Cases, the Court concluded, in

                                   2   a 68-page order, that the four patents were unpatentable under 35 U.S.C. § 101. Id. at 941. On

                                   3   November 3, 2020, the Federal Circuit affirmed this Court’s decision. VoIP-Pal.Com, Inc. v.

                                   4   Apple, Inc., 828 F. App’x 717, 717 (Fed. Cir. 2020). If Defendant chooses to petition for

                                   5   rehearing, the petition is due on December 17, 2020. See Order, VoIP-Pal.Com, Inc. v. Apple, Inc.,

                                   6   Case No. 2020-1241 (Fed. Cir. Nov. 9, 2020). If Defendant chooses to petition the United States

                                   7   Supreme Court for a writ of certiorari, Defendant’s petition is due on April 3, 2021. See Order,

                                   8   March 19, 2020 (ordering that “the deadline to file any petition for a writ of certiorari due on or

                                   9   after the date of this order is extended to 150 days from the date of the lower court judgment”).

                                  10      D. The Texas Cases
                                  11          In April of 2020, Defendant sued Apple, AT&T, Verizon, Amazon, Facebook, and Google

                                  12   in the Waco Division of the Western District of Texas for infringement of the ’606 patent. VoIP-
Northern District of California
 United States District Court




                                  13   Pal.Com, Inc. v. Facebook, Inc., Case No. 20-CV-00267-ADA, ECF No. 1 (W.D. Tex. Apr. 2,

                                  14   2020); VoIP-Pal.Com, Inc. v. Google LLC, Case No. 20-CV-00269-ADA, ECF No. 1 (W.D. Tex.

                                  15   Apr. 3, 2020); VoIP-Pal.Com, Inc. v. Amazon.Com, Inc.., Case No. 20-CV-00272-ADA, ECF No.

                                  16   1 (W.D. Tex. Apr. 6, 2020); VoIP-Pal.Com, Inc. v. Apple Inc., Case No. 20-CV-00275-ADA,

                                  17   ECF No. 1 (W.D. Tex. Apr. 7, 2020); VoIP-Pal.Com, Inc. v. AT&T Inc., Case No. 20-CV-00325-

                                  18   ADA, ECF No. 1 (W.D. Tex. Apr. 24, 2020); VoIP-Pal.Com, Inc. v. Verizon Comms., Inc., Case

                                  19   No. 20-CV-00275-ADA, ECF No. 1 (W.D. Tex. Apr. 24, 2020). Like the six patents that were the

                                  20   subjects of the 2016 and 2018 Cases, the ’606 patent relates to a system for routing

                                  21   communications over Internet Protocol. Specifically, the ’606 patent shares a common

                                  22   specification, title, parent application, inventors, and owner with Defendants’ six other patents that

                                  23   were examined by this Court in the 2016 and 2018 cases. Compare ECF No. 1-1 with VoIP-

                                  24   Pal.Com, Inc. v. Apple Inc., Case No. 18-CV-06217-LHK, ECF No. 1-2.

                                  25          On September 29, 2020, United States District Judge Alan Albright of the Western District

                                  26   of Texas stayed the six cases pending before him until this Court enters an order on the instant

                                  27   motion to dismiss and the motion to dismiss in a related declaratory judgment action, Twitter, Inc.

                                  28                                                     5
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 6 of 27




                                   1   v. VoIP-Pal.com, Inc., Case No. 20-CV-02397-LHK. See VoIP-Pal.Com, Inc. v. Facebook, Inc.,

                                   2   Case No. 20-CV-00267-ADA, ECF No. 47 (W.D. Tex. Apr. 2, 2020).

                                   3      E. The Instant Cases
                                   4          After Defendant filed the Texas cases, Plaintiffs filed the instant cases in the Northern

                                   5   District of California. On April 10, 2020, Apple sued Defendant for a declaration of non-

                                   6   infringement and invalidity of the ’606 patent. ECF No. 1. On April 14, 2020, Apple amended its

                                   7   complaint to also seek a declaration of non-infringement and invalidity of the ’872 patent. ECF

                                   8   No. 10. Like the ’606 patent, the ’872 patent shares a common specification, title, parent

                                   9   application, inventors, and owner with Defendants’ six other patents that were examined by this

                                  10   Court in the 2016 and 2018 cases. Compare ECF No. 10-2 with VoIP-Pal.Com, Inc. v. Apple Inc.,

                                  11   Case No. 18-CV-06217-LHK, ECF No. 1-2.

                                  12          On April 30, 2020, AT&T also sued Defendant for a declaration of non-infringement and
Northern District of California
 United States District Court




                                  13   invalidity of the ’606 patent. Case No. 20-CV-02995-LHK, ECF No. 1. On May 5, 2020, Verizon

                                  14   filed a similar complaint against Defendant. Case No. 20-CV-03092-LHK, ECF No. 1. In addition,

                                  15   on April 7, 2020, Twitter sued Defendant for a declaration of non-infringement and invalidity of

                                  16   the ’606 patent. Case No. 20-CV-02397-LHK, ECF No. 1.

                                  17          On April 27, 2020, this Court granted Apple’s motion to relate its declaratory judgment

                                  18   action to the 2016 case against Apple. ECF No. 18. Similarly, on May 22, 2020, this Court granted

                                  19   AT&T’s motion to relate its declaratory judgment action to the 2016 case against AT&T. Case

                                  20   No. 20-CV-02995-LHK, ECF No. 23. On May 26, 2020, this Court granted Verizon’s motion to

                                  21   relate its declaratory judgment action to the 2016 case against Verizon. Case No. 20-CV-03092-

                                  22   LHK, ECF No. 18. On May 26, 2020, this Court related the Apple, AT&T, Verizon, and Twitter

                                  23   cases. ECF No. 24. On June 4, 2020, this Court consolidated the motion to dismiss briefing for the

                                  24   Apple, AT&T, and Verizon cases but ordered that the motion to dismiss in the Twitter case be

                                  25   briefed separately. ECF No. 26.

                                  26          On July 10, 2020, Defendant filed a consolidated motion to dismiss the instant case. ECF

                                  27   No. 32 (“Mot.”). On July 31, 2020, Plaintiffs filed a consolidated opposition. ECF No. 43

                                  28                                                    6
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                             Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 7 of 27




                                   1   (“Opp’n”). On August 14, 2020, Defendant filed a reply. ECF No. 44 (“Reply).

                                   2   II.      LEGAL STANDARD
                                   3            A. Motion to Dismiss Under Rule 12(b)(1)

                                   4            A defendant may move to dismiss for lack of subject matter jurisdiction pursuant to Rule

                                   5   12(b)(1) of the Federal Rules of Civil Procedure. While lack of statutory standing requires

                                   6   dismissal for failure to state a claim under Rule 12(b)(6), lack of Article III standing requires

                                   7   dismissal for want of subject matter jurisdiction under Rule 12(b)(1). See Maya v. Centex Corp.,

                                   8   658 F.3d 1060, 1067 (9th Cir. 2011).

                                   9            “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v.

                                  10   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger asserts that the

                                  11   allegations contained in a complaint are insufficient on their face to invoke federal jurisdiction.”

                                  12   Id. The Court “resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6):
Northern District of California
 United States District Court




                                  13   Accepting the plaintiff's allegations as true and drawing all reasonable inferences in the plaintiff's

                                  14   favor, the court determines whether the allegations are sufficient as a legal matter to invoke the

                                  15   court's jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “[I]n a factual

                                  16   attack,” on the other hand, “the challenger disputes the truth of the allegations that, by themselves,

                                  17   would otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. “In

                                  18   resolving a factual attack on jurisdiction,” the Court “may review evidence beyond the complaint

                                  19   without converting the motion to dismiss into a motion for summary judgment.” Id. The Court

                                  20   “need not presume the truthfulness of the plaintiff's allegations” in deciding a factual attack. Id.

                                  21            Once the defendant has moved to dismiss for lack of subject matter jurisdiction under Rule

                                  22   12(b)(1), the plaintiff bears the burden of establishing the Court's jurisdiction. See Chandler v.

                                  23   State Farm Mut. Auto Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  24            B. Motion to Dismiss Under Rule 12(b)(2)

                                  25            In a motion challenging personal jurisdiction under Federal Rule of Civil Procedure

                                  26   12(b)(2), the plaintiff, as the party seeking to invoke the jurisdiction of the federal court, has the

                                  27   burden of establishing that jurisdiction exists. See In re Boon Global Ltd., 923 F.3d 643, 650 (9th

                                  28                                                      7
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 8 of 27




                                   1   Cir. 2019). “Where, as here, the defendant’s motion is based on written materials rather than an

                                   2   evidentiary hearing, ‘the plaintiff need only make a prima facie showing of jurisdictional facts to

                                   3   withstand the motion to dismiss.’” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015)

                                   4   (quoting CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011)).

                                   5           However, this standard “is not toothless,” and the party asserting jurisdiction “cannot

                                   6   simply rest on the bare allegations of its complaint.” In re Boon Global Ltd., 923 F.3d at 650

                                   7   (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)). Thus,

                                   8   courts may consider declarations and other evidence outside the pleadings to determine whether it

                                   9   has personal jurisdiction. See id. At this stage of the proceeding, “uncontroverted allegations in

                                  10   plaintiff’s complaint must be taken as true, and ‘[c]onflicts between parties over statements

                                  11   contained in affidavits must be resolved in the plaintiff’s favor.’” Id. (quoting Schwarzenegger,

                                  12   374 F.3d at 800). On the other hand, courts “may not assume the truth of allegations in a pleading
Northern District of California
 United States District Court




                                  13   which are contradicted by affidavit.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218,

                                  14   1223 (9th Cir. 2011).

                                  15           C. Motion to Dismiss Under Rule 12(b)(3)
                                  16           Under Federal Rule of Civil Procedure 12(b)(3), a defendant may move to dismiss a

                                  17   complaint for improper venue. Once the defendant has challenged the propriety of venue in a

                                  18   given court, the plaintiff bears the burden of showing that venue is proper. Piedmont Label Co. v.

                                  19   Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). When considering a motion to

                                  20   dismiss for improper venue, a court may consider facts outside of the pleadings. Murphy v.

                                  21   Schneider National, Inc., 362 F.3d 1133, 1138 (9th Cir. 2004).

                                  22           Pursuant to 28 U.S.C. § 1406(a), if the court determines that venue is improper, the court

                                  23   must either dismiss the action or, if it is in the interests of justice, transfer the case to a district or

                                  24   division in which it could have been brought. Whether to dismiss for improper venue, or

                                  25   alternatively to transfer venue to a proper court, is a matter within the sound discretion of the

                                  26   district court. See King v. Russell, 963 F.2d 1301, 1304 (9th Cir. 1992).

                                  27           D. Leave to Amend
                                  28                                                         8
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                          Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 9 of 27




                                   1             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   2   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   3   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   4   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                   5   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                   6   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                   7   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                   8   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                   9   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  10   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  11   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  12   (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13   III.      DISCUSSION
                                  14             Defendant moves to dismiss the instant three cases for three reasons: (1) this Court should

                                  15   decline to exercise jurisdiction under the first-to-file rule; (2) this Court lacks personal jurisdiction

                                  16   over Defendant; and (3) venue is improper. Mot. at 8–18. In addition, Defendant argues that

                                  17   Apple’s claim for a declaration of non-infringement and invalidity of the ’872 patent should be

                                  18   dismissed because the Court lacks subject matter jurisdiction over that claim. Mot. at 18–21.

                                  19   Defendant’s argument stems from the fact that Defendant has not sued Apple for infringement of

                                  20   the ’872 patent.

                                  21             The Court first analyzes Defendants’ arguments regarding the first-to-file rule, personal

                                  22   jurisdiction, and venue. The Court’s analysis of these arguments applies equally to each of the

                                  23   instant three cases. The Court then addresses Defendant’s argument regarding subject matter

                                  24   jurisdiction, which only pertains to Apple’s claim regarding the ’872 patent.

                                  25          A. First-To-File Rule
                                  26             Defendant first argues that this Court should exercise its discretion to dismiss the instant

                                  27   three cases under the first-to-file rule. Mot. at 5–15. The first-to-file rule is “a doctrine of federal

                                  28                                                        9
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 10 of 27




                                   1   comity . . . that generally favors pursuing only the first-filed action when multiple lawsuits

                                   2   involving the same claims are filed in different jurisdictions.” Merial Ltd. v. Cipla Ltd., 681 F.3d

                                   3   1283, 1299 (Fed. Cir. 2012). The first-to-file rule is “intended to avoid conflicting decisions and

                                   4   promote judicial efficiency.” Id. “Resolution of whether the second-filed action should proceed

                                   5   presents a question sufficiently tied to patent law that the question is governed by [Federal Circuit]

                                   6   law.” Futurewei Tech., Inc. v. Acacia Research Corp., 737 F.3d 704, 708 (Fed. Cir. 2013).

                                   7          The first-to-file rule “is not absolute; exceptions may be made if justified by

                                   8   ‘considerations of judicial and litigant economy, and the just and effective disposition of

                                   9   disputes.’” Acacia, 737 F.3d at 708 (quoting Elecs. for Imaging, Inc. v. Coyle, 394 F.3d 1341,

                                  10   1347 (Fed. Cir. 2005)). “Exceptions . . . are not rare,” but “[t]here must be . . . sound reason that

                                  11   would make it unjust or inefficient to continue the first-filed action.” Elecs. for Imaging, 394 F.3d

                                  12   at 1347 (quoting Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 937–38 (Fed. Cir. 1993)).
Northern District of California
 United States District Court




                                  13          “Application of the first-to-file rule is generally a matter for a district court’s discretion,

                                  14   exercised within governing legal constraints.” Acacia, 737 F.3d at 708. In determining whether the

                                  15   first-to-file rule should be applied, “an ample degree of discretion, appropriate for disciplined and

                                  16   experienced judges, must be left to the lower courts.” Cipla, 681 F.3d at 1299 (quoting Kerotest

                                  17   Mfg. Co. v. C–O–Two Fire Equip. Co., 342 U.S. 180, 183–84 (1952)). To apply the first-to-file

                                  18   rule, courts must generally consider: (1) the chronology of the actions; (2) the similarity of the

                                  19   parties; and (3) the similarity of the issues. Alltrade, Inc. v. Uniweld Prods., 946 F.2d 622, 625–26

                                  20   (9th Cir. 1991).

                                  21          Defendant contends that all three of these factors favor application of the first-to-file rule.

                                  22   Mot. at 7. First, Defendant contends that the chronology of the actions favors applying the rule

                                  23   because the Texas cases were filed before the instant cases. Mot. at 7. Defendant contends that the

                                  24   parties are sufficiently similar because the parties in the instant cases are exactly the same as the

                                  25   parties in the Texas cases, with the exception of AT&T Mobility. Id. Finally, Defendant argues

                                  26   that the issues are the same because both the Texas cases and the instant cases concern whether

                                  27   Plaintiffs have infringed the ’606 patent. Id.

                                  28                                                      10
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                           Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 11 of 27




                                   1          However, Defendant’s argument completely ignores the history of disputes between the

                                   2   parties regarding whether Plaintiffs infringe Defendant’s family of patents related to

                                   3   communications over internet protocol, including a set of cases filed in 2016 and another set filed

                                   4   in 2018, all of which were adjudicated by this Court. See p. 3–5, supra (recounting the history of

                                   5   the 2016 and 2018 cases). Based on the existence of these prior cases, the Court determines that

                                   6   the first-to-file rule should not be applied here because there is “sound reason that would make it

                                   7   unjust or inefficient to continue” the Texas cases. Elecs. for Imaging, 394 F.3d at 1347 (quoting

                                   8   Genentech, 998 F.2d at 937–38).

                                   9          Specifically, it would be more efficient for this Court to resolve the parties’ dispute

                                  10   regarding the ’606 patent because this Court already resolved the parties’ disputes regarding the

                                  11   patentability of Defendant’s six other patents in the 2016 and 2018 cases. See VoIP-Pal.Com, 375

                                  12   F. Supp. 3d at 1110; VoIP-Pal.Com, Inc, 411 F. Supp. 3d at 926. The six patents that the Court
Northern District of California
 United States District Court




                                  13   analyzed in the 2016 and 2018 cases share a common specification, title, parent application,

                                  14   inventors, and owner with the ’606 patent. Compare ECF No. 1-1 with VoIP-Pal.Com, Inc. v.

                                  15   Apple Inc., Case No. 18-CV-06217-LHK, ECF No. 1-2. Moreover, the 2016, 2018, and instant

                                  16   cases involve substantially similar technology and accused products. In the 2016 and 2018 cases,

                                  17   this Court wrote 113 pages addressing the validity of Defendants’ patents and was subsequently

                                  18   affirmed by the Federal Circuit. See VoIP-Pal.Com, 375 F. Supp. 3d at 1110 (45-page opinion),

                                  19   aff’d, 798 F. App’x at 645; VoIP-Pal.Com, Inc, 411 F. Supp. 3d at 926 (68-page opinion), , aff’d,

                                  20   828 F. App’x at 717. By contrast, the Western District of Texas has not previously adjudicated the

                                  21   parties’ disputes regarding this family of patents. Accordingly, given this Court’s familiarity with

                                  22   these disputes, it would be more efficient for this Court to adjudicate the instant cases.2

                                  23
                                       2
                                  24    Defendant argues that, “[w]ithout a dismissal, judicial resources will be inefficiently spent
                                       because ‘the same issues addressed by the [Texas] court will be needlessly reconsidered’ by this
                                  25   Court.” Mot. at 8 (quotation omitted). However, Defendant’s argument is actually a reason for this
                                       Court to consider the instant cases. Because this Court has already become familiar with the
                                  26   Defendant’s family of patents and Plaintiff’s allegedly infringing technologies, having the Texas
                                  27   court address these issues would mean that the same issues addressed by this Court would be
                                       needlessly reconsidered by the Texas court.
                                  28                                                    11
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 12 of 27




                                   1            Furthermore, it would be more efficient for the instant cases to be heard in this district

                                   2   because of the relative ease of access to sources of proof. Indeed, a significant amount of evidence

                                   3   relevant to potentially infringing conduct is located in this district, where one of the Plaintiffs,

                                   4   Apple, is incorporated and has its principal place of business. See In re Genentech, 566 F.3d 1338,

                                   5   1345 (Fed. Cir. 2009) (“In patent infringement cases, the bulk of the relevant evidence usually

                                   6   comes from the accused infringer.”). In addition, hearing the cases in this district would be more

                                   7   convenient for witnesses from Plaintiff Apple, which is located in this district. In re Apple, --- F.

                                   8   3d ---, 2020 WL 6554063, at *7 (Fed. Cir. 2020) (concluding that the location of witnesses

                                   9   weighed in favor of transferring a patent infringement case against Apple from the Western

                                  10   District of Texas to this district).

                                  11            In similar circumstances, the Federal Circuit recently granted a writ of mandamus

                                  12   permitting Apple to transfer a patent infringement case from the Western District of Texas to this
Northern District of California
 United States District Court




                                  13   district. Id. at *3. The Federal Circuit concluded that the district court had abused its discretion in

                                  14   denying Apple’s motion to transfer because evidence relevant to the infringing conduct, as well as

                                  15   witnesses, were located in this district, where Apple is headquartered. Id. at *4, *7. The Federal

                                  16   Circuit also emphasized that there were significant connections between this district and the events

                                  17   that gave rise to the suit — Apple’s development of potentially infringing products. Id. at *9.

                                  18   Finally, the Federal Circuit explained that other cases in the district presented overlapping issues.

                                  19   Id. at *8. For similar reasons, it would be more efficient for the instant cases to be heard by this

                                  20   Court.

                                  21            In addition to promoting judicial efficiency, permitting this Court to hear the instant cases

                                  22   would also achieve the first-to-file rule’s goal of “avoid[ing] conflicting decisions.” Cipla, 681

                                  23   F.3d at 1299. This Court has already concluded in two opinions that six of Defendant’s patents

                                  24   failed to recite patent-eligible subject matter, and this Court’s opinions were affirmed by the

                                  25   Federal Circuit. VoIP-Pal.Com, 375 F. Supp. 3d at 1138, 1144, aff’d, VoIP-Pal.Com, Inc., 798 F.

                                  26   App’x at 645; VoIP-Pal.Com, Inc, 411 F. Supp. 3d at 941, aff’d, 828 F. App’x at 717. Given that

                                  27   the ’606 patent shares a common specification, title, parent application, inventors, and owner with

                                  28                                                      12
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 13 of 27




                                   1   Defendants’ six other patents that were examined by this Court in the 2016 and 2018 cases, the

                                   2   Western District of Texas’s decision on the ’606 patent could conflict with this Court’s prior

                                   3   orders. This potential conflict is exactly what the first-to-file rule is intended to avoid. Cipla, 681

                                   4   F.3d at 1299.

                                   5           Furthermore, Defendant never provides any reason why these cases should be heard by

                                   6   Judge Albright in Waco, Texas. Defendant is neither incorporated in nor headquartered in Texas,

                                   7   much less in Waco, which is located over 100 miles from Austin. ECF No. 1 ¶ 8. Defendant never

                                   8   alleges that witnesses or evidence relevant to this case are located in Waco or Texas, or that the

                                   9   events that gave rise to this case occurred in Waco or Texas. These circumstances suggest that

                                  10   Defendant may be forum shopping, attempting to avoid this Court’s unfavorable decisions by

                                  11   filing in another district.

                                  12           Defendant argues that Plaintiffs “have engaged in blatant forum shopping.” Mot. at 11.
Northern District of California
 United States District Court




                                  13   The Court disagrees. Whether or not this district is Plaintiffs’ preferred forum, Plaintiffs had

                                  14   legitimate reasons to file in this district, including the presence of Plaintiff Apple’s headquarters in

                                  15   this district and the fact that this Court resolved related cases involving patents from the same

                                  16   family that share a common specification, title, parent application, inventor, and owner as well as

                                  17   substantially similar technology and accused products as the instant cases. By contrast, Defendant

                                  18   filed its latest cases in Waco, Texas, where Defendant lacks ties.

                                  19           The Court declines to apply the first-to-file rule to permit Defendant to forum shop.

                                  20   Indeed, courts have recognized that the first-to-file rule should not be applied in cases of forum-

                                  21   shopping. See Genentech, 998 F.2d at 938 (explaining that “first-filed suits have sometimes been

                                  22   dismissed when forum shopping was the only motive for the filing”); Alexander v. Franklin Res.,

                                  23   Inc., Case No. 06-7121, 2007 WL 518859, at *4 (N.D. Cal. Feb. 14, 2007) (declining to apply the

                                  24   first-to-file rule because “[o]ne could reasonably infer forum-shopping here, where the same

                                  25   plaintiff . . . filed a similar lawsuit in New Jersey, and after receiving unfavorable rulings from that

                                  26   court, filed the instant case”).

                                  27           Moreover, courts are less likely to apply the first-to-file rule when the cases are filed close

                                  28                                                      13
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 14 of 27




                                   1   together. See, e.g., Tempco Elec. Heater Corp. v. Omega Engineering, Inc., 819 F.2d 746, 749

                                   2   (7th Cir. 1987) (declining to apply first-to-file rule when second case was filed four days later);

                                   3   Assoc. Mills, Inc. v. Regina Co., Inc., 675 F. Supp. 446, 448 (N.D. Ill. 1987) (twelve days later).

                                   4   The instant cases the Northern District of California were each filed within days of their

                                   5   counterparts in the Western District of Texas. Apple filed its lawsuit in this district just three days

                                   6   after being sued in the Western District of Texas. Similarly, AT&T filed its complaint six days

                                   7   after being sued, and Verizon filed its complaint eleven days after being sued. Because the cases

                                   8   were filed so close together, the first-to-file rule has less force. Thus, the Court declines to apply

                                   9   the first-to-file rule in favor of the Texas cases.

                                  10       B. Personal Jurisdiction
                                  11           Defendant next argues that this Court lacks personal jurisdiction over it. Mot. at 15–17.

                                  12   The Court applies Federal Circuit law to the question of whether the Court has personal
Northern District of California
 United States District Court




                                  13   jurisdiction over Plaintiffs’ infringement claims because “the jurisdictional issue is ‘intimately

                                  14   involved with the substance of the patent laws.’” Avocent Huntsville Corp. v. Aten Int’l Co., 552

                                  15   F.3d 1324, 1328 (Fed. Cir. 2008) (quoting Akro Corp. v. Luker, 45 F.3d 1541, 1543 (Fed. Cir.

                                  16   1995)). “Determining whether personal jurisdiction exists over an out-of-state defendant involves

                                  17   two inquiries: whether a forum state’s long-arm statute permits service of process, and whether the

                                  18   assertion of personal jurisdiction would violate due process.” Avocent, 552 F.3d at 1329 (quoting

                                  19   Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1359 (Fed. Cir. 2001)).

                                  20           California’s long arm statute, Cal. Civ. Proc. Code § 410.10, is co-extensive with federal

                                  21   due process requirements, and therefore the jurisdictional analyses under California law and

                                  22   federal due process merge into one. See Cal. Civ. Proc. Code § 410.10 (“[A] court of this state

                                  23   may exercise jurisdiction on any basis not inconsistent with the Constitution of this state or of the

                                  24   United States.”); Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011)

                                  25   (“California’s long-arm statute . . . is coextensive with federal due process requirements, so the

                                  26   jurisdictional analyses under state law and federal due process are the same.”).

                                  27           For a court to exercise personal jurisdiction over a defendant consistent with due process,

                                  28                                                         14
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 15 of 27




                                   1   that defendant must have “certain minimum contacts” with the relevant forum “such that the

                                   2   maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

                                   3   Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457,

                                   4   463 (1940)).

                                   5          A court may exercise either general or specific jurisdiction over a defendant. Avocent., 552

                                   6   F.3d at 1330. “To be subject to general jurisdiction, a defendant business entity must maintain

                                   7   ‘continuous and systematic general business contacts’ with the forum, even when the cause of

                                   8   action has no relation to those contacts.” Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com. de

                                   9   Equip. Medico, 563 F.3d 1285, 1297 (Fed. Cir. 2009) (quotation omitted). In the instant case,

                                  10   Plaintiffs do not argue that Defendant is subject to general jurisdiction in this forum. Accordingly,

                                  11   the Court considers whether the Court has specific jurisdiction over Defendant.

                                  12          Specific jurisdiction is appropriate when a suit “aris[es] out of or relate[s] to the
Northern District of California
 United States District Court




                                  13   defendant’s contacts with the forum.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

                                  14   U.S. 408, 414 n. 8 (1984). To determine whether a court can exercise specific jurisdiction

                                  15   consistent with due process, the Federal Circuit considers: “(1) whether the defendant

                                  16   ‘purposefully directed’ its activities at residents of the forum; (2) whether the claim ‘arises out of

                                  17   or relates to’ the defendant’s activities with the forum; and (3) whether assertion of personal

                                  18   jurisdiction is ‘reasonable and fair.’” Xilinx, Inc. v. Papst Licensing GmbH & Co. KG, 848 F.3d

                                  19   1346, 1353 (Fed. Cir. 2017) (quoting Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir.

                                  20   2001)). “The first two factors correspond with the minimum contacts prong of the [International

                                  21   Shoe] analysis, and the third factor corresponds with the ‘fair play and substantial justice’ prong of

                                  22   the analysis.” Inamed, 249 F.3d at 1360. The Court initially considers the first two factors. The

                                  23   Court then considers the third factor.

                                  24          1. Whether the Defendant Purposefully Directed Its Activities at Residents of the
                                                 Forum, and Whether the Claim Arises Out of or Relates to Those Activities
                                  25
                                              The first two factors require the Court to determine whether the defendant purposefully
                                  26
                                       directed its activities at residents of the forum, and whether the claim arises out of or relates to
                                  27
                                  28                                                      15
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 16 of 27




                                   1   those activities. Xilinx, 848 F.3d at 1353. With respect to the first factor, “it is essential in each

                                   2   case that there be some act by which the defendant purposefully avails itself of the privilege of

                                   3   conducting activities within the forum State, thus invoking the benefits and protections of its

                                   4   laws.” Id. (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). As to the second factor, “the

                                   5   court must determine whether ‘the suit aris[es] out of or relate[s] to the defendant’s contacts with

                                   6   the forum.’” Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923–

                                   7   24 (2011)).

                                   8           The plaintiff has the burden of establishing these two factors. Elecs. for Imaging v. Coyle,

                                   9   340 F.3d 1344, 1350 (Fed. Cir. 2003). “Without discovery and a record on jurisdiction, [the Court]

                                  10   must resolve all factual disputes in the plaintiff’s favor.” Nuance Comms., Inc. v. Abbyy Software

                                  11   House, 626 F.3d 1222, 1231 (Fed. Cir. 2010). “[W]here the plaintiff’s factual allegations are not

                                  12   directly controverted, [they] are taken as true for purposes of determining jurisdiction.” Id.
Northern District of California
 United States District Court




                                  13   (quoting Akro, 45 F.3d at 1543). “To survive a motion to dismiss in the absence of jurisdictional

                                  14   discovery, plaintiffs need only make a prima facie showing of jurisdiction.” Id.

                                  15           When the plaintiff is bringing a declaratory judgment for non-infringement, the claim

                                  16   “arises out of or relates to the activities of the defendant patentee in enforcing the patent or patents

                                  17   in suit.” Avocent, 552 F.3d at 1332. “The relevant inquiry for specific personal jurisdiction then

                                  18   becomes to what extent has the defendant patentee ‘purposefully directed [such enforcement

                                  19   activities] at residents of the forum,’ and the extent to which the declaratory judgment claim

                                  20   ‘arises out of or relates to those activities.’” Id. (quoting Breckenridge Pharm., Inc. v. Metabolite

                                  21   Labs, 444 F.3d 1356, 1363 (Fed. Cir. 2006)). “A declaratory judgment claim arises out of the

                                  22   patentee’s contacts with the forum state only if those contacts ‘relate in some material way to the

                                  23   enforcement or the defense of the patent.’” Maxchief Invs. Ltd. v. Wok & Pan, Ind., Inc., 909 F.3d

                                  24   1134, 1138 (Fed. Cir. 2018) (quoting Avocent, 552 F.3d at 1336).

                                  25           Under Federal Circuit law, “ordinary cease-and-desist notices sent by a patentee to an

                                  26   alleged infringing party in a different state are not sufficient to subject the patentee to specific

                                  27   jurisdiction in that state.” Radio Sys. Corp. v. Accession, Inc., 638 F.3d 785, 789 (Fed. Cir. 2011).

                                  28                                                      16
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 17 of 27




                                   1   “The crux of the due process inquiry should focus first on whether the defendant has had contact

                                   2   with parties in the forum state beyond the sending of cease and desist letters.” Breckenridge, 444

                                   3   F.3d at 1366. Indeed, “certain other patent enforcement actions, taken in conjunction with the

                                   4   issuance of cease-and-desist letters, are sufficient to support specific jurisdiction.” Id. “Examples

                                   5   of these ‘other activities’ include initiating judicial or extrajudicial patent enforcement within the

                                   6   forum, or entering into an exclusive license agreement or other undertaking which imposes

                                   7   enforcement obligations with a party residing or regularly doing business in the forum.” Avocent,

                                   8   552 F.3d at 1334. These activities need not be directed towards parties in the lawsuit. Id.

                                   9           In the instant case, the Court concludes that Defendant has purposefully directed its

                                  10   enforcement activities towards the forum state by: (1) litigating six lawsuits on claims of

                                  11   infringement of patents in the same family in the Northern District of California (2) stipulating to

                                  12   transfer five lawsuits, four of them against Plaintiffs in the instant three cases, to this district; (3)
Northern District of California
 United States District Court




                                  13   never contesting personal jurisdiction in the Northern District of California in those six lawsuits;

                                  14   (4) engaging multiple California law firms in its infringement lawsuits; and (5) meeting with

                                  15   Apple in the Northern District of California in 2016 regarding claims of infringement of patents in

                                  16   the same family. The Court first considers Defendant’s litigation efforts in this district and then

                                  17   considers Defendant’s meetings with Apple.

                                  18           First, the fact that a defendant “has engaged in judicial patent enforcement (with respect to

                                  19   the patents at issue or a related patent)” in the same district can support personal jurisdiction.

                                  20   ActiveVideo Networks, Inc. v. TransVideo Elecs., Ltd., 975 F. Supp. 2d 1083, 1097–98 (N.D. Cal.

                                  21   2013); see also Avocent, 552 F.3d at 1338–39 (noting that a lawsuit in the same forum on the same

                                  22   patent “is a significant contact with the forum materially related to the enforcement of the relevant

                                  23   patent”). For example, another court in this district found that a defendant had purposefully

                                  24   directed its activities to the forum by litigating six cases in this district “regarding the very same or

                                  25   related patents.” Id. at 1096–97. Furthermore, the District of New Jersey found that a defendant

                                  26   had purposefully directed its activities to the forum by suing other defendants in that district for

                                  27   patent infringement. Pro Sports Inc. v. West, 639 F. Supp. 2d 475, 481 (D.N.J. 2009). In addition,

                                  28                                                       17
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                           Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 18 of 27




                                   1   the District of Maryland concluded that personal jurisdiction existed when a defendant had filed “a

                                   2   prior suit against [the plaintiff in the district] with respect to related patents.” Neuralstem, Inc. v.

                                   3   StemCells, Inc., 573 F. Supp. 2d 888, 898 (D. Md. 2008).3

                                   4           Accordingly, Defendant’s act of litigating six cases in this district regarding related patents

                                   5   demonstrates that Defendant has purposefully directed its enforcement activities towards the

                                   6   forum state. Defendant points out that, unlike in ActiveVideo, Pro Sports, and Neuralstem,

                                   7   Defendant did not file its infringement lawsuits in this district—rather, Defendant filed in Nevada.

                                   8   However, Defendant stipulated to transfer its infringement lawsuits against Apple, Verizon, and

                                   9   AT&T to this district. Defendant then litigated those cases in this district without contesting

                                  10   personal jurisdiction.

                                  11           Furthermore, even if Defendant had opposed the transfer of its infringement lawsuits

                                  12   against Apple, AT&T, and Verizon to this district, Defendant still would have purposefully
Northern District of California
 United States District Court




                                  13   availed itself of the courts in California because Defendant continued to prosecute its lawsuits in

                                  14   this district. In Kyocera Communications v. Potter Voice Technologies, the district court relied on

                                  15   this same reasoning. Case No. 13-CV-0766-H, 2013 WL 2456032, at *3 (S.D. Cal. June 5, 2013).

                                  16   In that case, the defendant had initially brought suit in Colorado and opposed transfer to

                                  17   California. Id. The district court nonetheless concluded that the defendant had purposefully availed

                                  18   itself of the California courts because the defendant had continued prosecuting the lawsuit in

                                  19   California. Id. The instant cases more strongly support a finding of personal jurisdiction because

                                  20   Defendant stipulated to transfer its lawsuits to this district and then did not contest personal

                                  21   jurisdiction in this district. Accordingly, the Court concludes that Defendant’s infringement

                                  22
                                  23
                                       3
                                         In Xilinx, the Federal Circuit stated: "We have considered forum-related activities of the patentee
                                  24   with respect to the patents in suit that do not necessarily relate to the particular controversy, such
                                       as exclusive licensing, though at the same time we have (appropriately) rejected the existence of
                                  25   contacts concerning other patents as being pertinent to the minimum contacts analysis." Xilinx,
                                  26   848 F.3d at 1353. However, Xilinx itself did not raise the question of whether courts can consider
                                       litigation involving other patents. Moreover, this statement is not specific to litigation involving
                                  27   related patents, like the patents at issue here.

                                  28                                                       18
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                           Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 19 of 27




                                   1   litigation, involving substantially similar technology and accused products as well as six patents

                                   2   from the same family that share a common specification, title, parent application, inventors, and

                                   3   owner as the patents at issue here, demonstrates that Defendant purposefully directed its

                                   4   enforcement activities towards this district.

                                   5           In addition, the Court notes that Defendant has engaged California lawyers for the 2016

                                   6   and 2018 cases, as well as the instant cases. Courts have found that defendants purposefully

                                   7   directed their enforcement activities to the forum state by hiring lawyers from that state to

                                   8   prosecute their infringement actions. See, e.g., Kyocera, 2013 WL 2456032, at *3 (concluding that

                                   9   the defendant had purposefully directed its enforcement activities to California because the

                                  10   defendant was suing California residents for infringement and had “retained counsel in California

                                  11   for that lawsuit”). So too here.

                                  12           Furthermore, beyond stipulating to transfer these Plaintiffs’ cases to the Northern District
Northern District of California
 United States District Court




                                  13   of California, Defendant made efforts to enforce its family of patents in this district. For example,

                                  14   Defendant’s representative met with Apple in Sunnyvale, California, located in this district,

                                  15   regarding Apple’s potential infringement of Defendant’s patents. Modi Decl. ¶ 2. Courts have

                                  16   concluded that similar meetings can give rise to personal jurisdiction. See Xilinx, 848 F.3d at 1354

                                  17   (finding personal jurisdiction over a defendant in a declaratory judgment action because the

                                  18   defendant “purposefully directed its activities to California when it sent multiple notice letters to

                                  19   [the plaintiff] and traveled there to discuss [the plaintiff’s] alleged patent infringement and

                                  20   potential licensing arrangements”); Elecs. for Imaging, 340 F.3d at 1351 (finding personal

                                  21   jurisdiction over defendants in a declaratory judgment action where “two representatives of

                                  22   defendants visited [plaintiff’s] facility in California”). The Court comes to the same conclusion in

                                  23   the instant three cases.4

                                  24
                                  25   4
                                         In addition to its meeting with Apple, Defendants likely investigated their infringement claims
                                       against Apple and Twitter, which reside in this district, and that investigation would have also
                                  26   constituted purposefully directing enforcement activities at the forum. See PharmaNet, Inc. v.
                                  27   DataSci Ltd. Liability Co., Case No. 08-2965, 2009 WL 396180, at *13 (D.N.J. 2009) (concluding
                                       that there was personal jurisdiction because “it is likely that Defendant took steps to investigate
                                  28                                                     19
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 20 of 27




                                   1           In sum, the Court concludes that Defendant has undertaken substantial enforcement

                                   2   activities in California, including prosecuting their six lawsuits for infringement of patents from

                                   3   the same family, meeting with Apple in California regarding infringement, and retaining counsel

                                   4   in California to prosecute their lawsuits. “Far from being random, fortuitous, or attenuated . . . the

                                   5   totality of these contacts sufficiently make out [Plaintiffs’] case that [Defendant], by ‘engag[ing]

                                   6   in significant in significant activities in California . . . purposefully directed [its] activities to

                                   7   California.” Elecs. for Imaging, 340 F.3d at 1351.

                                   8           Finally, the claim at issue in the instant cases arises out of or relates to these activities

                                   9   because the activities described above relate to patent enforcement. Avocent, 552 F.3d at 1330.

                                  10   Although Defendant points out that not all these activities relate to the enforcement of the patents

                                  11   at issue in this case, the Court points out that courts have found personal jurisdiction even where

                                  12   the enforcement activities were tied to related patents. ActiveVideo, 975 F. Supp. 2d at 1097–98
Northern District of California
 United States District Court




                                  13   (concluding that there was personal jurisdiction over the defendant based on the defendant’s

                                  14   previous infringement lawsuits in the district with respect to the patents at issue or a related

                                  15   patent); NeuralStem, 573 F. Supp. 2d at 898 (finding that there was personal jurisdiction over the

                                  16   defendant because the defendant voluntarily filed infringement cases in the district with respect to

                                  17   highly related patents). The patents in the instant cases share a common specification, title, parent

                                  18   application, inventors, and owner with Defendants’ six patents in the 2016 and 2018 cases before

                                  19   this Court. Compare ECF Nos. 1-1, 10-2 with VoIP-Pal.Com, Inc. v. Apple Inc., Case No. 18-CV-

                                  20   06217-LHK, ECF No. 1-2. Moreover, the 2016 and 2018 and instant cases share substantially

                                  21   similar technology and accused products. Accordingly, the Court concludes that plaintiffs have

                                  22   made a prima facie showing on the first two factors, as required for specific jurisdiction.

                                  23           2. Whether Assertion of Personal Jurisdiction is Reasonable and Fair
                                  24           The Court next considers whether the assertion of personal jurisdiction is reasonable and

                                  25
                                  26   and compile its case against [a company in the forum] prior to the suit’s filing in order to comply
                                  27   with it[s] obligations under Federal Rule of Civil Procedure 11(b)).

                                  28                                                        20
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 21 of 27




                                   1   fair. The reasonableness inquiry “is not limited to the specific facts giving rise to, or relating to,

                                   2   the particular litigation.” Xilinx, 848 F.3d at 1355. For the reasonableness inquiry, the burden is on

                                   3   the defendant, who must “present a compelling case that the presence of some other considerations

                                   4   would render jurisdiction unreasonable under the five-factor test articulated by the Supreme Court

                                   5   in Burger King [Corporation v. Rudewicz, 471 U.S. 462, 475–77 (1985)].” Breckenridge, 444 F.3d

                                   6   1356, 1363 (Fed. Cir. 2006). The five factors outlined in Burger King include: (1) the burden on

                                   7   the defendant; (2) the forum State’s interest in adjudicating the dispute; (3) the plaintiff’s interest

                                   8   in obtaining convenient and effective relief; (4) the interstate judicial system’s interest in obtaining

                                   9   the most efficient resolution of controversies; and (5) the shared interest of the several States in

                                  10   furthering fundamental substantive social policies. Avocent, 552 F.3d at 1331 (citing Burger King,

                                  11   471 U.S. at 475–77). The Court addresses each factor in turn.

                                  12          First, Defendant would incur a minimal burden of litigating in this district. Defendant is
Northern District of California
 United States District Court




                                  13   based in Washington, and several of its executives are located near the West Coast, in Washington

                                  14   and Utah. ECF No. 1 ¶ 8; ECF No. 43-36. Accordingly, only minimal travel is required to get to

                                  15   Northern California.

                                  16          Moreover, the Federal Circuit has repeatedly concluded that a defendant’s previous

                                  17   lawsuits in a forum demonstrates that the defendant would not face an undue burden in litigating

                                  18   there. See Xilinx, 848 F.3d at 1357–58 (explaining that “[t]he lack of significant burden on [the

                                  19   defendant] is also evidenced by [the defendant’s] prior litigations in California itself,” including

                                  20   seven patent infringement lawsuits there); Acorda Therapeutics Inc. v. Mylan Pharma. Inc, 817

                                  21   F.3d 755, 764 (Fed. Cir. 2016) (concluding that the burden on defendant “will be at most modest,

                                  22   as [the defendant] . . . has litigated many . . . lawsuits” in the forum); Viam Corp. v. Iowa Exp.-

                                  23   Imp. Trading Co., 84 F.3d 424, (Fed. Cir. 1996) (concluding that litigation in California was not

                                  24   unduly burdensome because the defendant had filed previous lawsuits in California). In the instant

                                  25   case, Defendant has prosecuted six lawsuits in this district. Thus, the Court concludes that

                                  26   litigating the instant cases would not be unduly burdensome.

                                  27          The Federal Circuit has also concluded that litigation in a forum would not be unduly

                                  28                                                      21
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 22 of 27




                                   1   burdensome when the defendant has traveled to that forum. See Xilinx, 848 F.3d at 1357 (finding

                                   2   that a defendant corporation based in Germany would have a minimal burden of litigating in

                                   3   California because the defendant’s representatives had traveled to California to meet with the

                                   4   plaintiff’s representatives). Defendant’s representative traveled to California to meet with a

                                   5   representative of Apple. Accordingly, the Court concludes that Defendant would incur a minimal

                                   6   burden by litigating in this district, so the first factor does not weigh against a finding of personal

                                   7   jurisdiction.

                                   8           As to the second factor, “California has a substantial interest in protecting its residents

                                   9   from unwarranted claims of patent infringement.” Elecs. for Imaging, 340 F.3d at 1352. One

                                  10   plaintiff in the instant three cases, Apple, is incorporated and has its principal place of business in

                                  11   California. Thus, the second factor weighs in favor of personal jurisdiction.

                                  12           On the third factor, Plaintiffs also have “an undisputed interest in protecting [themselves]
Northern District of California
 United States District Court




                                  13   from patent infringement.” Id. Plaintiff Apple, which has its principal place of business in

                                  14   California, “indisputably has an interest in protecting itself from patent infringement by obtaining

                                  15   relief ‘from a nearby federal court’ in its home forum.” Xilinx, 848 F.3d at 1356. Thus, the third

                                  16   factor weighs in favor of personal jurisdiction.

                                  17           On the fourth factor, the most efficient resolution of the instant cases would be possible in

                                  18   this district. As explained above, this Court has already presided over six cases alleging

                                  19   infringement of Defendant’s patents from the same family by all but two of the same Plaintiffs.

                                  20   Moreover, this Court has already written 113 pages of opinions analyzing Defendant’s patents,

                                  21   which were subsequently affirmed by the Federal Circuit. See p. 11, supra. Thus, the most

                                  22   efficient resolution of the instant cases would be for them to be heard in this Court, and the fourth

                                  23   factor weighs for personal jurisdiction.

                                  24           Finally, on the fifth factor, “[t]here does not appear to be any conflict between the interests

                                  25   of California and any other state, because ‘the same body of federal patent law would govern the

                                  26   patent invalidity claim irrespective of the forum.’” Xilinx, 848 F.3d at 1356 (quoting Elecs. for

                                  27   Imaging, 340 F.3d at 1352). Thus, the fifth factor does not weigh against a finding of personal

                                  28                                                      22
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 23 of 27




                                   1   jurisdiction.

                                   2           In sum , Defendant “fail[s] to convince [this Court] that this is one of the ‘rare’ situations

                                   3   in which sufficient minimum contacts exist but where the exercise of jurisdiction would be

                                   4   unreasonable.” Elecs for Imaging, 340 F.3d at 1352. Accordingly, the Court concludes that it has

                                   5   personal jurisdiction over the Defendant in the instant cases.

                                   6       C. Improper Venue
                                   7           Defendant additionally argues that venue is improper. Mot. at 17–18. Venue in declaratory

                                   8   judgment actions for non-infringement of a patent is governed by the general venue statute, 28

                                   9   U.S.C. § 1391. Under § 1391(b)(1), venue is proper in any judicial district where a defendant

                                  10   resides. Id. § 1391(b)(1). Under § 1391(c)(2), for purposes of venue, a corporate defendant

                                  11   “reside[s] . . . in any judicial district in which such defendant is subject to the court’s personal

                                  12   jurisdiction with respect to the civil action in question.” Id. § 1391(c)(2). Because the Court has
Northern District of California
 United States District Court




                                  13   personal jurisdiction over Defendant in the instant cases, venue is also proper in this district.

                                  14       D. Subject Matter Jurisdiction
                                  15           Only Apple seeks declaratory judgment of non-infringement or invalidity as to the ‘872

                                  16   patent. Neither Verizon nor AT&T assert this claim. Therefore, Defendant’s final argument

                                  17   addresses only Apple’s claim for a declaratory judgment of non-infringement and invalidity as to

                                  18   the ’872 patent. Mot. at 18–21. Defendant argues that the Court lacks subject matter jurisdiction

                                  19   over Apple’s claim for a declaratory judgment as to the ’872 patent because Defendant has not yet

                                  20   sued Apple for infringement of the ’872 patent.

                                  21           Generally, dismissal for lack of subject matter jurisdiction under Federal Rule of Civil

                                  22   Procedure 12(b)(1) “is a procedural question not unique to patent law,” and is therefore governed

                                  23   by regional circuit law. Toxgon Corp. v. BNFL, Inc., 312 F.3d 1379, 1380 (Fed. Cir. 2002).

                                  24   However, “[w]hether an actual case or controversy exists so that a district court may entertain an

                                  25   action for declaratory judgment of non-infringement and/or invalidity is governed by Federal

                                  26   Circuit law.” 3M Co v. Avery Dennison Corp., 673 F.3d 1372, 1377 (Fed. Cir. 2012).

                                  27           The Declaratory Judgment Act states that, “[i]n the case of actual controversy within its

                                  28                                                      23
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 24 of 27




                                   1   jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading, may

                                   2   declare the rights and other legal relations of any interested party in seeking such declaration.” 28

                                   3   U.S.C. § 2201(a). The phrase “actual controversy” refers to “cases” and “controversies” that are

                                   4   justiciable under Article III of the Constitution. Assoc. for Molecular Pathology v. U.S. Patent &

                                   5   Trademark Office, 689 F.3d 1303, 1318 (Fed. Cir. 2012), rev’d in part on other grounds by Assoc.

                                   6   for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013). Thus, without a case or

                                   7   controversy, there cannot be a claim for declaratory relief. ActiveVideo Networks, 975 F. Supp. at

                                   8   1086.

                                   9           The Court has subject matter jurisdiction in a declaratory judgment action when “the facts

                                  10   alleged, under all the circumstances, show that there is a substantial controversy, between parties

                                  11   having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

                                  12   declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). Under the
Northern District of California
 United States District Court




                                  13   “all the circumstances” test, courts have “unique and substantial discretion in deciding whether to

                                  14   declare the rights of litigants.” Id. at 136.

                                  15           In case law following MedImmune, the Federal Circuit has explained that, in the context of

                                  16   patent disputes, an actual controversy requires “an injury in fact traceable to the patentee,” which

                                  17   requires “both (1) an affirmative act by the patentee related to the enforcement of his patent rights

                                  18   and (2) meaningful preparation to conduct potentially infringing activity.” Assoc. for Molecular

                                  19   Pathology, 689 F.3d at 1318. In the instant case, the parties do not dispute the second factor

                                  20   because Apple already markets the products and services at issue. Opp’n at 18.

                                  21           In order to meet the affirmative act requirement, “more is required than ‘a communication

                                  22   from a patent owner to another party, merely identifying its patent and the other’s product line.’

                                  23   [But] [h]ow much more is required is determined on a case-by-case analysis.” 3M, 673 F.3d at

                                  24   1378–79. In Cepheid v. Roche Molecular Systems, Inc., another Court in this district listed factors

                                  25   that the Federal Circuit and Supreme Court have generally considered in determining whether the

                                  26   patentee has taken an affirmative act: (1) the strength of threatening language in communications

                                  27   between the parties; (2) the depth and extent of infringement analysis conducted by the patent

                                  28                                                     24
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 25 of 27




                                   1   holder; (3) whether the patent holder imposed a deadline to respond; (4) any prior litigation

                                   2   between the parties; (5) the patent holder’s history of enforcing the patent at issue; (6) whether the

                                   3   patent holder’s threats have induced the alleged infringer to change its behavior; (7) the number of

                                   4   times the patent holder has contacted the alleged infringer; (8) whether the patent holder is a

                                   5   holding company with no income other than enforcing patent rights; (9) whether the patent holder

                                   6   refused to give assurance it will not enforce the patent; (10) whether the patent holder has

                                   7   identified a specific patent and specific infringing products; (11) the extent of the patent holder’s

                                   8   familiarity with the product prior to suit; (12) the length of time that transpired after the patent

                                   9   holder asserted infringement; and (13) whether communications initiated by the plaintiff appear as

                                  10   an attempt to create a controversy. ActiveVideo, 975 F. Supp. 2d at 1087–88 (citing Cepheid v.

                                  11   Roche Molecular Systems, Inc., Case No C-12-4411 EMC, 2013 WL 184125, at *6 (N.D. Cal. Jan.

                                  12   17, 2013)).
Northern District of California
 United States District Court




                                  13           Analyzing “all the circumstances,” the Court concludes that Defendant has engaged in an

                                  14   affirmative act sufficient to confer jurisdiction over Apple’s declaratory judgment claim for non-

                                  15   infringement of the ’872 patent. MedImmune, Inc., 549 U.S. at 127. The Court comes to this

                                  16   conclusion based on the extensive litigation campaign undertaken by Defendant against Apple on

                                  17   related patents. The Federal Circuit has repeatedly held that prior litigation on related patents can

                                  18   be an affirmative act that supports subject matter jurisdiction over a declaratory judgment claim.

                                  19   See Arkema, 706 F.3d at 1358 (concluding that prior litigation was a “sufficient affirmative act on

                                  20   the part of the patentee for declaratory judgment purposes”); Danisco, 744 F.3d 1331 (“[A] history

                                  21   of patent litigation between the same parties involving related technologies, products, and patents

                                  22   is another circumstance to be considered, which may weigh in favor of the existence of subject

                                  23   matter jurisdiction.”); Teva Pharm. USA, Inc. v. Novartis Pharm. Corp., 482 F.3d 1330, 1344

                                  24   (Fed. Cir. 2007) (“[R]elated litigation involving the same technology and the same parties is

                                  25   relevant in determining whether a justiciable declaratory judgment controversy exists on other

                                  26   related patents.”).

                                  27           In the instant case, Defendant has engaged in a litigation campaign to assert its related

                                  28                                                      25
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                         Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 26 of 27




                                   1   patents against Apple, filing three lawsuits that allege that Apple has infringed seven patents. See

                                   2   VoIP-Pal.Com, Inc. v. Apple Inc., 375 F. Supp. 3d at 1110 (lawsuit against Apple for infringing

                                   3   two related patents); VoIP-Pal.Com, Inc. v. Apple Inc., 411 F. Supp. 3d at 926 (lawsuit against

                                   4   Apple for infringing four related patents); VoIP-Pal.Com, Inc. v. Apple Inc., Case No. 20-CV-

                                   5   00275-ADA, ECF No. 1 (W.D. Tex. Apr. 7, 2020) (lawsuit against Apple for infringing one

                                   6   related patent). These seven patents share a common specification, title, parent application,

                                   7   inventors, and owner with the ’872 patent, and the Apple technology implicated is the same.

                                   8   Compare ECF No. 10-2 with VoIP-Pal.Com, Inc. v. Apple Inc., Case No. 18-CV-06217-LHK,

                                   9   ECF No. 1-2. Accordingly, the prior litigation between the parties weighs heavily in favor of a

                                  10   finding that Defendant has engaged in an affirmative act related to the enforcement of its patent

                                  11   rights.

                                  12             Furthermore, Defendant has publicly stated that it will continue to assert its patent rights
Northern District of California
 United States District Court




                                  13   against Apple until it is successful. In an April 8, 2020 press release, which was issued after the

                                  14   dismissal of Defendant’s first lawsuit was affirmed by the Federal Circuit and immediately after

                                  15   Defendant filed its most recent lawsuit against Apple, Defendant’s CEO stated:

                                  16                    [W]e are undeterred in our fight to assert our intellectual property
                                                        rights. . . . I can tell you; we are not finished . . . We remain firm in
                                  17                    our resolve to achieve monetization for our shareholders and will
                                                        continue to see this fight through until a successful resolution is
                                  18                    reached.
                                  19   ECF No. 10-9. Although the Court does not find this statement sufficient to demonstrate an

                                  20   affirmative act on its own, the statement provides helpful context as to Defendant’s intentions with

                                  21   respect to asserting its patent rights against Apple.

                                  22             Assessing “all the circumstances,” the Court concludes that Defendant has engaged in an

                                  23   affirmative act related to the enforcement of its patent rights based on Defendant’s extensive

                                  24   history of litigation against Apple for infringement of related patents and Defendant’s statement

                                  25   that Defendant would continue to litigate until Defendant achieved monetization for Defendant’s

                                  26   shareholders. See Monolithic Power Sys., No. C 07-2363 CW, 2007 WL 2318924, at *3 (N.D. Cal.

                                  27   Aug. 13, 2007) (“[T]he assertion of rights, evidenced through a prior lawsuit between the same

                                  28                                                       26
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
                                           Case 5:20-cv-02460-LHK Document 60 Filed 12/11/20 Page 27 of 27




                                   1   parties regarding the same technology . . . and solidified through the express press release

                                   2   statement indicating an intent to sue alleged patent infringers, presents enough evidence to

                                   3   establish the case or controversy required for declaratory judgment jurisdiction.”). Thus, the Court

                                   4   has subject matter jurisdiction over Apple’s claim for a declaration of non-infringement and

                                   5   invalidity of the ’872 patent.5

                                   6   IV.    CONCLUSION
                                   7          For the foregoing reasons, the Court DENIES Defendant’s consolidated motion to dismiss

                                   8   Plaintiffs’ complaints.

                                   9   IT IS SO ORDERED.

                                  10
                                  11   Dated: December 11, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        LUCY H. KOH
                                  13                                                    United States District Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23   5
                                         In the motion to dismiss, Defendant stresses that Defendant has not made a specific threat to
                                  24   Apple regarding the ’872 patent. Mot. at 20. However, at a case management conference in the
                                       2016 cases, Defendant represented to this Court that Defendant did not then intend to file
                                  25   additional lawsuits against Plaintiffs. ECF No. 43-4 at 10 (The Court: “Are we just going to keep
                                       getting more continuations and then are you going to assert those four continuations against the
                                  26   other Defendants here?” Counsel: “Your Honor, at this time there’s no intention to assert any of
                                       the other patents against any of the other defendants. I can’t promise you that that would never
                                  27   change, but that is not the current intent.”). Despite these representations, Defendant chose to file
                                       additional lawsuits, including the 2018 cases and the Texas cases.
                                  28                                                      27
                                       Case Nos. 20-CV-02460-LHK, 20-CV-02995-LHK, 20-CV-03092-LHK
                                       ORDER DENYING CONSOLIDATED MOTION TO DISMISS
